I dissent to the opinion of the court as expressed by the majority. I believe there are two fundamental errors underlying the court's opinion. One involves an erroneous weighing of the evidence, and the other an erroneous application of well-known and easily understood rules of law. I believe that a summarized statement of the positions of the parties will tend to throw much light upon the fraud that the court thinks was perpetrated upon the minor, and will also tend to emphasize the errors committed by the views expressed by the majority.
The whole tenor of the court's opinion would lead one who had not given careful scrutiny to the record to suppose that the asserted fraud was initiated against a minor and the judgment resulted from an active preconceived arrangement to compromise acknowledged claims. This is not the case. It should be borne in mind that the minor was the plaintiff in the former action, and was the moving party seeking to establish an interest in the property by inheritance as an heir of the deceased allottee, and the record discloses that Johnston strenuously denied that he was an heir or had any interest in the land. Johnston was not the moving party, he was the party moved against. I find no basis in the record for the majority's statement that the journal entry of judgment was agreed upon and signed by the attorneys for the parties prior to the date of the hearing, March 8, 1920.
The opinion would lead one not familiar with the record to suppose that some of the minor's opponents prevented him from presenting to the trial judge the information contained in the records kept by the United States at the Indian Agency. This is not the case. The minor himself refused to rely upon those records, and it was his attorney who failed to call them to the attention of the trial judge. As pointed out in Page v. Atkins,86 Okla. 290, 208 P. 807:
"The information furnished on this card, such as age, sex, and parentage of the citizen (the very point at issue in our case) is descriptive matter, and there may appear an error as to one or more of those descriptive words. * * *" (My parenthesis.)
The reason the minor did not wish to rely upon these records is stated by his former attorneys to be that the descriptive matter contained in those records was susceptible of being so completely contradicted by the testimony of many living witnesses that they felt they could do better by using other types of evidence. Their opinion in this respect is amply borne out by the record in this case. The defendant, Johnston, nor anyone representing him, prevented the minor presenting this evidence. Johnston should not now be charged with fraud upon the minor for mere errors of judgment on the part of the minor's guardian ad litem and attorneys. It must be borne in mind that the contested issue was one of parentage, and hearsay evidence was admissible. The attorneys representing the minor had instituted the suit for him and had made extensive investigations of his parentage; and their testimony was substantially the same as that given by many of the defendant's witnesses at the subsequent trial to the effect that plaintiff was entitled to only an undivided 1/8th interest in the land.
The conclusion of the majority opinion would also lead one not informed upon the subject to suppose that if the trial judge had been possessed of the information contained in those records he would have rendered a different judgment on March 8, 1920. This is not the case. The eminent trial judge in this action knew their full contents, and although they were strenuously urged upon him, he chose rather to follow the word of mouth testimony of the aged members of the tribe. These unwarranted suppositions clothe the court's opinion with an air of the necessity of coming to the rescue of a minor who has been *Page 577 
fraudulently proceeded against, when nothing is further from the truth.
The first error is the court's finding that no evidence was given at the hearing on March 8, 1920. This finding is directly in the face of positive and uncontradicted evidence. In short there is no evidence to support it.
The majority has taken certain statements of those who were present at the trial concerning the informalities of procedure and has characterized them as proof of an agreement to compromise the minor's claims, holding, in fact, that a stipulation was made when none existed. This is unwarranted. Up to the day of the trial Johnston was a willing antagonist, but a helpless one. He had no evidence to refute the minor's claim of heirship and inheritance. From the evidence which I am shortly to quote, it clearly appears that Johnston only professed himself unable to refute the minor's proof, he did not stipulate or compromise. To say that an adult defendant who announces to the trial court, at the conclusion of the minor plaintiff's case, that he is without evidence to refute what has been shown and claimed, is thereby a stipulation with the minor upon the facts, and is thereby a perpetration of a fraud upon the minor, is unjustified. It seems to me unjust to say to an adult who is sued by a minor: You must plead a defense whether you have one or not; you must introduce evidence to contradict what the minor has shown, whether you have such evidence or not; and that you must never cease for one moment to contest with the minor, perhaps even to appealing from the judgment irrespective of its effect, or you perpetrate a fraud upon him. It is admitted that the defendant may not aid or advise in the preparation and prosecution of the minor's case, for that would be collusion; but the inference left is that he must resist it to the point of being inconsistent, and even illogical and ridiculous (as presenting evidence one does not possess), or he actively perpetrates an actual fraud upon the minor. I do not mean to imply that the majority would consciously reach such an unsound opinion, but their confused notion of the evidence has led them to this result unconsciously.
I desire at this point to set out the testimony of the lawyers who appeared at the trial on March 8, 1920, representing both sides. Naturally the lapse of many years has somewhat dimmed their recollection, and they have carefully refrained from giving an appearance otherwise. But the following evidence, which is the only evidence in the record upon the subject, clearly demonstrates the error in the court's opinion.
J. Read Moore was one of the attorneys for the minor in the action tried in 1920. His testimony in this case is that he had spent several years compiling what he considered an accurate record of the pedigrees of the various Seminole Indians and that his compilation was based upon the enrollment records of the United States, and the statements of the living members of the tribe. He stated that the enrollment records (as is recognized in Page v. Atkins, supra) were inaccurate in many particulars, and that he considered them inaccurate with respect to the pedigree of this minor. From the information which he obtained from the enrollment records and the testimony of members of the tribe, he prepared a chart of the family tree of the minor, and it was this chart which was introduced in evidence and considered by Judge Johnson in 1920, and it is in evidence in this case. Therefore, it is not correct to say, or to give rise to the inference, that the trial judge was kept in ignorance of the enrollment records on March 8, 1920.
John W. Wilmot, a law partner of J. Read Moore, and the attorney who actually presented the minor's case on March 8, 1920, testified as follows:
"Q. Now, I will ask you to state to the court, when the matter came up for hearing March 8, 1920, what proceedings took place? A. From the fact I signed Mr. Moore's name to the journal entry, I believe Mr. Moore may not have been present *Page 578 
on that occasion, I also seem to have a dim recollection of Mr. Moore's not being there, I remember Mark Goode being there. It is my practice in cases of that kind, where we were not going into any contest over what the facts were, it was my practice to ask the court to swear me and then state the facts of the case which would justify our right of recovery, or the court may ask me questions he cared to ask in regard to them. Q. Mr. Wilmot, did you indicate to the court also that you had the witnesses present who would testify to those facts? A. I can't recall that. Q. Do you have any recollection, hazy or any way, by which you can answer my question? A. I think after I laid out the facts to Judge Hal Johnson he turned to Mark Goode and asked him and he told him his investigation, it revealed those were the true facts. Q. To the best of your remembrance, did you make a statement of the truth? A. That was my custom, I can't recall. Q. And in reply to that, Mark Goode stated to the court he couldn't refute your statement in regard to it? A. Yes, sir."
Mark Goode, attorney for Johnston, testified as follows:
"Q. Go ahead and state what took place? A. I got down there and went by myself, I went on the train, I don't remember the hour I got there, but I believe was close about 12 o'clock. I immediately located Mr. Moore and told him we was not in a position to contest their claims, we couldn't produce more than they had and I would be perfectly willing for them to put on evidence and take judgment, I then learned that Johnston was there, I said that don't make any difference — By the Court: You are talking about Judge — A. Yes, sir, Hal Johnson, and we was around at the courthouse and went upstairs and went up to the courthouse and John Wilmot was on the floor, and they were local attorneys and I went up and stopped Wilmot and told him I was ready for him to take judgment, and we had been threatening them about three years, and he made a statement to the court that we were from out of town and didn't believe there would be any contest and the court wanted to know what it was about, said he would dispose of it if he could and Wilmot, I think, I brought into him from Moore's files most of the things I had taken back to Johnson, and he got up before the court and told him the story. Q. Do you recall whether or not Mr. Wilmot was sworn at that time? A. I think he was, but he made a statement and tendered the witness, said they had them and the court made the indication that he didn't think it was necessary and I think Wilmot said, 'Well, Your Honor, I think I had better be sworn,' and introduced documentary evidence, that chart, and I think John Wilmot was sworn and these introduced, and they said certain things were the facts and went over the family tree at length and when he got through the court asked me what I had to say, and I said I ain't got nothing to say."
Thus it can be seen that the minor plaintiff had ample opportunity to show to the trial judge the things upon which he relied for his relief, and the defendant's part of the proceedings were entirely negative. The majority opinion holds that the finding of the trial court to the effect that the plaintiff was entitled to only 1/8th of the land was against the clear weight of the evidence. From an examination of the record, I am of the opinion the trial court was justified in making the finding he did. At least, I am unable to say his finding was against the clear weight of the evidence, because almost every witness testifying for the plaintiff at some time or another had given conflicting evidence concerning the plaintiff's parentage, which testimony contradicted the enrollment record.
All of this follows a finding on the part of the court that if those representing the minor at that time had chosen to use the records of the Indian Agency as their only evidence, the minor would have been adjudged to have a larger share in the estate. But this view fails to take into consideration the fact that the trial judge might not have taken that evidence in preference to the testimony of upwards of ten or more living witnesses contradicting the information contained in those records. Even the minor himself, represented by his guardian and attorneys, was unwilling to rely upon those records for fear of successful contradiction by the living witnesses. Subsequently, when the action from *Page 579 
which this appeal is taken was tried, the learned trial judge found contrary to the records, and based his judgment upon the testimony of living witnesses.
The second error relates to the misapplication of well-recognized rules of law. In Sawyer v. Ware, 36 Okla. 139,128 P. 273, and the cases since, we have pointed out the difference in the position of a minor who attacks a judgment against him by one of the methods especially provided for him by our statutes. Some of the errors that would entitle him to relief can only be taken advantage of by way of appeal within six months (see Pfister v. Johnson, 173 Okla. 541,49 P.2d 174). Others that fail to disclose the infancy or the alleged errors on the face of the record must be taken advantage of under the provisions of section 556, O. S. 1931, 12 Okla. St. Ann. sec. 1031. And still others may be remedied under section 431, O. S. 1931, 12 Okla. St. Ann. sec. 700. By those methods a minor may successfully attack judgments or orders against him without respect to intrinsic or extrinsic fraud; for the law continues the life of the action out of which the error arises for a specified period of time beyond the attainment of majority by the minor, and they constitute a direct attack upon those judgments or orders in a method provided by law in the same action wherein the error occurred.
The court has characterized matters which clearly constitute a ground of direct attack under two of those methods as being extrinsic fraud without the slightest basis therefor in the decisions of this court or those of any other jurisdiction. In all of the cases cited in the majority opinion, the attack was within the period allowed to a minor to attack a judgment or order after attaining majority. There are other decisions of this court upon the same point, not cited in the majority opinion, but they are all of the same type, and do not involve extrinsic fraud.
I have no fault to find with those decisions wherein it has been held that an action clearly compromising a minor's claims constitutes legal fraud upon the minor. They represent a rule adopted by this court and long adhered to. But it is so clear that the legal fraud thereby assumed to exist to protect a minor's fraud that arises by virtue of the policy expressed in the statutes above referred to that create special privileges for a minor to exercise within a limited period after attaining majority, and inheres in the very issues heard and tried. The compromise adjustment of a minor's claim obviously inheres in the very proceedings that are presented to the trial judge and adjudged by him (albeit in conformity with the compromise). These are matters that would be intrinsic fraud even as to the minor were it not for the saving grace of the statutes referred to. In Thomas v. Monroe, 179 Okla. 416, 65 P.2d 1008, we held such legal fraud renders the judgment voidable and not void.
It is significant that the minor partly availed himself of the statutory remedies provided for him. It is not certain from this record when he attained his majority. The trial judge found that he attained his majority "on or before January 1, 1928." August 5, 1927, Edmond Harjo, in his own name and not by a guardian, filed a motion for new trial that does not include the word "fraud" but which contains many allegations that could be easily so construed; and he explicitly asserted that the judgment of March 8, 1920, was not supported by sufficient legal evidence, and that he now has evidence that was not offered at the earlier trial that would show he was entitled to a greater interest than was awarded him. September 9, 1927, this motion for new trial was overruled, but he made no effort to appeal and save the rights he claimed. See Pfister v. Johnson, supra. Thereafter, on May 12, 1928, he filed a second motion for new trial, wherein he alleged that he was now an adult, and six months had not expired since attaining his majority. He reiterated many of the allegations of the former motion, and expressly asserted that he was prevented from having a fair and impartial trial on March 8, 1920 (the *Page 580 
thing the majority now finds to be a fact). This motion was denied on the ground that it covered grounds theretofore advanced and denied by the order of September 19, 1927. He made no effort to appeal.
This appeal is from an independent action in equity brought several years after his disability ceased, and is brought under the third subdivision of section 101, O. S. 1921, 12 Okla. St. Ann. sec. 95, a section of our statutes relating to causes of action generally and without any regard to the special privileges elsewhere created for minors. Anyone who has suffered the rendition of a judgment against him by the fraud of his adversary may, within two years after discovering the fraud, seek relief against it. This is precisely the issue relied upon herein by the plaintiff, but the majority has so commingled it with the special privileges created elsewhere for minors that it bears no reasonable resemblance to the cause of action initiated.
The fraud spoken of in the preceding paragraph as the basis for relief under the section cited, is extrinsic fraud and never intrinsic fraud. This rule is so well known that it is needless to cite our decisions, which may be found under the subject, Judgments, Key No. 440-443 Okla. Dig. (West). It is sufficient for my purposes to outline the elements of each type of fraud, and the contrast between them clearly establishes the failure to apply the true rule in this case.
Extrinsic fraud consists of (1) falsely inducing the court to assume jurisdiction; (2) keeping the party or his attorney from attending the trial by deceit; (3) deceiving the opponent whereby he is prevented or restrained from presenting his claim; (4) taking a judgment in violation of an agreement compromising the claims; and (5) corrupt conduct on the part of one's attorney to his prejudice.
Intrinsic fraud consists of (1) false or prejudiced testimony respecting the issues tried; (2) misconduct reflecting upon some issue tried by the court; and (3) unfair and prejudicial conduct in the trial of the action whereby the opponent is prevented from having a fair trial.
To say that when the adversary of a minor rises in open court and advises the trial judge that he is unable to produce any evidence to refute the claim of the minor, he thereby perpetrates a fraud upon the minor that necessitates a setting aside of the judgment rendered in favor of the minor, is untenable. In other words, we say to a party who is being sued by a minor: You must defend, you must introduce evidence, you must resist, perhaps even by appealing, or you perpetrate a fraud upon the minor. Briefly, it is a fraud upon a minor not to possess a defense to his asserted claim.
The only purpose for the existence of courts is well expressed in the phrase, due process of law. The adjustment of conflicting claims of adversaries according to the dictates of due process of law exhausts both the need for and the duty of the courts. In the pursuit of this purpose and task, courts are aided by legislation in those instances wherein the people have chosen to legislate and by their own reasoning and experience and learning, wherein the reasoning, experience, and learning of other courts is consulted. It results from this that legislative or judicial policy oftentimes dictates the adoption of rather arbitrary rules, and some of the best known of these are limitations of actions, res judicata — the end to litigation over an issue once tried, and the repose of titles. The last may well be encompassed within the first two, but such classification as I have set out does no violence to reason or logic and lends strength to the point I am trying to make. The fundamental reason for the rule of res judicata is based upon stability and reliance in judgments, yet here is an example of the violation of the rule which to my mind opens the door to unlimited litigation.
The opinion written by the majority destroys any reliance that ought to be indulged a judgment wherein a minor *Page 581 
was involved. Titles to property depending upon the validity of a judgment against a minor are generally regarded as subject to being attacked within 12 months, at most, after majority is attained (see Wagner v. Ware, supra), and it is supposed that mere errors that would justify a reversal on direct appeal are sufficient to render the judgment vulnerable. But, as pointed out in National Exp. Co. v. Robins, 140 Okla. 260, 283 P. 236:
"Plaintiff in the instant case was over 23 years of age at the time the suit was filed. Had he instituted this proceeding within one year after arriving at the age of majority, relief, no doubt, would have been granted him under section 684, C. O. S. 1921."
This statement of ours is in keeping with the general rule. See 14 R.C.L. 296, sec. 62, note 12; and Kemp v. Cook,18 Md. 130, 79 Am. Dec. 691; Eisenmenger v. Murphy, 42 Minn. 84, 43 N.W. 784, 18 A.S.R. 493; and Robertson v. Blair, 56 S.C. 96, 34 S.E. 11, 76 A.S.R. 543. See, also, Mayo v. Clancy, 57 Miss. 674; Leavell et al. v. Carter, 112 (Ky.) S.W. 1118; In re Tilden's Ex'rs, 98 N.Y. 434; and Adams v. Belt, 136 Miss. 511, 100 So. 191.
If the rule announced for the court by the majority is to prevail, there is no such thing in Oklahoma as unconditional title, if the title is at any period of its existence dependent upon a judgment adjudicating the interests of a minor. Under the majority rule, there is no age in life at which a person whose rights in certain property were adjudicated during his minority may not begin to search for irregularities in those proceedings, and predicate an action thereon within two years after discovery. Especially is this to his advantage when many years have elapsed since the rendition of the judgment and the witnesses as well as attorneys and other parties who might be familiar with the facts have forgotten the true facts occurring at the trial. It seems that because he was a minor he is the special ward of this court so long as he remains alive.
I cannot believe there is any policy of the law or of society with respect to the rights of former minors that justifies such a rule of law.
OSBORN, HURST, and DAVISON, JJ., concur.